                               17998 UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF MISSOURI
                                       SOUTHERN DIVISION

BIGFOOT ON THE STRIP, LLC,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
vs.                                                     )                    Case № 6:18-CV-03155
                                                        )
RANDY WINCHESTER; and                                   )
EMILY WINCHESTER,                                       )
                                                        )
                 Defendants.                            )

                          DEFENDANTS’ OBJECTION TO DUCES TECUMS
                          CONTAINED IN PARTY DEPOSITION NOTICES

          COME NOW defendants Emily Winchester and Randy Winchester, by and through their attorneys

of record, Jennifer R. Johnson and Michelle R. Stewart of Hinkle Law Firm, and for hereby formally and

for the record state objections to Duces Tecums served with the notices to take their respective depositions

[Docs. 96, 97]. Counsel has communicated objections identified below to Plaintiff’s counsel, and the

parties have been unable to resolve the dispute.

          The parties have requested and scheduled a conference call with the judge to address various

disputes; however, it is likely these depositions will move forward prior to the conference call with the

Court. Therefore, to avoid any dispute as to the Defendants’ duty to comply with the Notice at the

upcoming depositions, scheduled for a date will likely be prior to the conference call with the court, the

Defendants seek to document the basis for their objections by this filing.

          Defendants have objected to the duces tecum notices because they did not comply with FRCP

30(b)(2), and because they seek the parties’ tax returns, documents which are beyond the proper scope of

discovery. As to Rule 30(b)(2), the rule provides that notices to party deponents may include document

requests under Rule 34.




3223781
                                                   Page 1 of 3
               Case 6:18-cv-03155-BP Document 113 Filed 04/25/19 Page 1 of 3
          Discovery was originally set to close on April 12, 2019. Due to scheduling difficulties, the parties

agreed to extend the discovery period for purposes of conducting depositions and issuing third-party

subpoenas, but each agreed that the extension would not apply to written discovery. Thus, the parties were

required to serve written discovery by March 12, so that responses were due prior to the close of discovery.

Accordingly, both parties issued additional written discovery on that date, March 12th. [Docs 86 and 87].

That discovery did not seek the tax returns now sought by the deposition notices.

          On March 13th, Plaintiff requested Defendants’ depositions by email. That email did not include

a copy of the Notice with the proposed duces tecum, nor was there any indication that Plaintiffs intended

to request additional documents from the Defendants in this manner.

          Approximately one month later, on April 12th, Plaintiff served the deposition notices that included

the duces tecum. First, these requests are untimely, in that written discovery has closed, and the duces

tecum served on a party deponent, is a written discovery request under Rule 34. Further, even if written

discovery were to proceed, which Defendants specifically object to given the parties’ agreement and the

close of written discovery, the Notice is improper pursuant to Rule 34, which requires the parties be

allowed 30 days to respond. The Notices purported to require document production within 17 days (as to

Emily Winchester) and 24 days (as to Randy Winchester).

          Even more importantly, however, is the fact that the request for the Defendants tax returns seek

documents which are irrelevant and not reasonably calculated to lead to the discovery of admissible

evidence. Defendants do not dispute that discovery of information as to the parties’ assets and liabilities

is appropriate given the claims for punitive damages, but the discovery of the Defendants’ tax returns does

not provide that information. Additionally, tax returns are generally not discoverable to establish

information admissible in punitive damages cases, in part based on federal policy regarding the privacy

of returns, and in part because discovery of past earnings is not generally permitted in punitive damages

related discovery. See e.g., Sexton v. Lewis, Case No. 06-06120-CV-W-HFS, 2008 WL 11337861 (W.D.


3223781
                                                    Page 2 of 3
                Case 6:18-cv-03155-BP Document 113 Filed 04/25/19 Page 2 of 3
Mo.). For these reasons, Defendants will not agree to produce their tax returns for 2016, 2017 and 2018

at their upcoming depositions, unless they are ordered to do so by the Court.

          Notably, while Plaintiff seeks the Defendant’s personal tax documents, it has refused to produce

information and documents related to Plaintiff’s own financial information, specifically its assets and

liabilities and income information.

          WHEREFORE, for the reasons stated herein, Defendants object to the duces tecums issued with

Document Nos. 96, and 97, and will not produce such documents until the Court has addressed the

discoverability thereof.

                                                  Respectfully submitted,

                                                  HINKLE LAW FIRM LLC
                                                  6800 College Boulevard, Suite 600
                                                  Overland Park, Kansas 66211
                                                  913-345-9205/ FAX: 913-345-4832


                                                  By: /s/ Jennifer R. Johnson
                                                     Jennifer R. Johnson, jjohnson@hinklaw.com     #59197

                                                  ATTORNEYS FOR DEFENDANTS

                                      CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 25th day of April, 2019, the foregoing Defendants’
Objections to Duces Tecums Contained in Party Deposition Notices was filed electronically with the Clerk
of the US District Court for the Western District of Missouri; and a service copy was served electronically
via email only on the following:

Bryan D. Fisher, #65904 (bfisher@nnlaw.com)
Ryan Frazier, (rfrazier@nnlaw.com)
Daniel K. Wooten, #48061 (dwooten@nnlaw.com)
NEALE & NEWMAN, LLP
1949 E. Sunshine, Suite 1-130
Springfield, MO 65808-0327
417-882-9090 / Fax: 417-882-2529
Attorneys for Plaintiff

                                                     /s/ Jennifer R. Johnson
                                                  ATTORNEYS FOR DEFENDANTS


3223781
                                                  Page 3 of 3
                Case 6:18-cv-03155-BP Document 113 Filed 04/25/19 Page 3 of 3
